

117 HR 1790 IH: Fair Indexing for Health Care Affordability Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1790IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mrs. Axne (for herself, Ms. Matsui, and Mr. Horsford) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to require the Secretary of Health and Human Services to set forth a method of determining maximum out-of-pocket limits and annual updates to premium tax credit eligibility.1.Short titleThis Act may be cited as the Fair Indexing for Health Care Affordability Act.2.Premium adjustment percentageSection 1302(c)(4) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(c)(4)) is amended by striking calendar year) and inserting calendar year, based on estimates and projections for the applicable calendar year of the percentage (if any) by which the average per enrollee premium for employer-sponsored insurance exceeds such average per enrollee premium for the preceding calendar year, as published in the National Health Expenditure Accounts).